DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
Claims 1-17, and 19-20 are pending of which claims 1, 9 and 16 are independent claims, and claim 18 is canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by US. Pub. 20190393987 to Hong (hereinafter “Hong”).

Regarding claim 16: Hong discloses a  user equipment device (UE) configured to perform a decoding procedure on received encoded modulated control information, the UE comprising: a radio  and a processor coupled to the radio, wherein the UE is configured to: wirelessly receive the encoded modulated control information (Hong, see paragraph[0111], to transmit the modulated control information, a Multi stage DCI (e.g., a two-stage DCI) may be provided to signal downlink control information to a UE, in two stage DCI, time critical control information may be required to be delivered faster than control information that may not be time critical, time critical control information may be delivered using a first DCI, and the non-critical control information may be conveyed using a second DCI, a two stage DCI may be configured, a two stage DCI is used in the preceding case and when the system allows that a second DCI is configured when a resource available for a single DCI may not be enough for data)  , wherein the encoded modulated control information comprises a plurality of modulated frozen bits and a plurality of modulated information bits encoded using a polar code (Hong, see paragraphs [0003-0004], two sets of  bits resulting from the modulation  are transmitted to the UE, and a UE may receive a polar encoded first DCI and second DCI, a polar encoded first DCI may include time critical DCI, and  a polar encoded second DCI includes the second DCI with an embedded first DCI as part of a frozen set, and one or more of a new data indication (NDI), a redundancy version (RV), or a modulation and coding scheme (MCS); decode a first subset of the encoded modulated control information to obtain a first sequence of bits Hong, see paragraph[0115-0116],FIG. 6,  for encoding the data is divided into two sets, the reliable bits are identified as K, and non-reliable bits as N-K, a selection of frozen bits may be performed, for example, by selecting bits having input index p(j), and the least reliable N-K bits may be frozen bits, the remaining (e.g., most reliable) K bits with input bit index p(i)may be the unfrozen bits, thus we have two set of data with unequal protection and by dividing the total input bits of a polar encoder into several sets, a decoding operation (e.g., in a polar decoder) for each of the subsets may be performed, and the decoding operation may be performed on a per-set basis;  demodulate the first Hong, see paragraph [0005], the embedded first DCI may include the first DCI that is masked with at least part of a UE identity (UE ID) or a group identity (group ID and this is included in DCI for demodulation); perform a cross-correlation calculation on the demodulated first sequence of bits; based on a determination that a result of the cross-correlation calculation exceeds a predetermined threshold, decode a second subset of the encoded modulated control information to obtain a second sequence of bits(Hong, see paragraph[0141] FIG. 11, a decoding  of the first and second DCI when error(s) that may occur during a decoding process for the first DCI (e.g., due to channel impairment) may be detected, and a remaining decoding process for a second DCI may not proceed, for example, when error(s) in the decoding of the first DCI are detected, and a complete successful decoding of a second DCI may indicate accuracy or improved performance, for example, given that completion indicates there were no error(s) in the first DCI decoding, and because CRC is used the threshold used to declare error is predefined within it, and see paragraph [0143], decoding of a first DCI may experience a false alarm, for example, due to blind detection and a limited number of CRC bits, and a wrong first DCI may be decoded that may pass a CRC check, a wrong decoding of the first DCI may result in failure to decode downlink control information resulting in failure to receive/transmit data ); demodulate the second sequence of bits based at least in part on an identifier of the UE (Hong, see paragraph [0149], a UE ID is used during encoding of the two stage DCI,  the DCI is XOR-ed with the UE ID that may be embedded as part of frozen set that is used to polar encode the second DCI, and for this reason demodulation second set of bits requires UE ID; and store the demodulated second sequence of bits in memory(Hong, see paragraph [0050], a UE is associated with a processor  may be coupled to the transceiver, which may be coupled to the transmit/receive element, CPU that is used to modulated and demodulate information received and store during the processing the information) 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim 1-3, 5-11, 13-15, 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190393987 to Hong (hereinafter “Hong”) in view of US. Pat. 7269403 to Miao (hereinafter “Miao”)


Regarding claim 1: Hong discloses a  method comprising: by a base station that is configured to encode and transmit control information, wherein the control information comprises frozen bits and information bits (Hong, see paragraph [0115-0116], FIG. 6,  during modulation separation of the information is performed into two sets of bits, reliable and non-reliable, the reliable bits are identified as K out of a total of N bits, and non-reliable bits (time critical bits) as N-K, and non-reliable are identified as frozen bits, based on a user equipment (UE) group identifier (Hong, see paragraph [0005], the embedded first DCI may include the first DCI that is masked with at least part of a UE identity (UE ID) or a group identity (group ID)); modulating at least a subset of the frozen bits (Hong, see paragraph [0004], a UE may receive a polar encoded first DCI for information bit set and second DCI for the frozen bit set, and the each DCI may include the modulation and coding scheme (MCS));encoding, using a polar code, at least the plurality of modulated frozen bits and the plurality of modulated information bits to obtain encoded modulated control information, wherein the encoded modulated control information comprises UE-specific control information (Hong, see paragraphs [0003-0004], two sets of  bits resulting from the modulation  are transmitted to the UE, and a UE may receive a polar encoded first DCI and second DCI, a polar encoded first DCI may include time critical DCI, and  a polar encoded second DCI includes the second DCI with an embedded first DCI as part of a frozen set, and one or more of a new data indication (NDI), a redundancy version (RV), or a modulation and coding scheme (MCS)); and wirelessly transmitting the encoded modulated control information ( Hong, see paragraph[0111], to transmit the modulated control information, a Multi stage DCI (e.g., a two-stage DCI) may be provided to signal downlink control information to a UE, in two stage DCI, time critical control information may be required to be delivered faster than control information that may not be time critical, time critical control information may be delivered using a first DCI, and the non-critical control information may be conveyed using a second DCI, a two stage DCI may be configured, a two stage DCI is used in the preceding case and when the system allows that a second DCI is configured when a resource available for a single DCI may not be enough for data) .

However, Hong does not explicitly teach generating a first pseudorandom bit sequence with the first pseudorandom bit sequence to produce a plurality of modulated frozen bits; generating a second bit sequence based on a UE-specific identifier; modulating at least a subset of the information bits with the second bit sequence to produce a plurality of modulated information bits . However, Miao in the same or similar field of endeavor teaches generating a first pseudorandom bit sequence ( Miao, see column 5, lines 19-59, adjustable pseudorandom encrypting generator  to embed the unique ID code mask into the pseudorandom sequence) with the first pseudorandom bit sequence to produce a plurality of modulated frozen bits (Miao, see column 5, lines 19-59, user-k identification (ID) code mask that produces a unique masked sequence is connected to the adjustable pseudorandom encrypting generator  to embed the unique ID code mask into the pseudorandom sequence and this unique ID may be used by the  encoder and mapping to produce the frozen bit  mapping signals based on one of the modulations: 16-QAM, 32-QAM, 63-QAM or 128 QAM); generating a second bit sequence based on a UE-specific identifier; modulating at least a subset of the information bits with the second bit sequence to produce a plurality of modulated information bits (Miao, see column 3, lines 19-59, the pseudorandom sequence that is generated by the adjustable pseudorandom encryption generator is also a unique sequence for the input sequence stream of the user-k, this means the second bit sequence or frozen bit sequence is identified by pseudorandom sequence  where the output digital sequence of the digital spreader is passed into a variable-size S/P converter, to produce mapping signals based on one of the modulations:  16-QAM, 32-QAM, 63-QAM or 128 QAM, which is fed at the receiver into an IFFT  to produce multicarrier signals. Note: even though usage of pseudorandom sequence here, it just replacing the normal UE ID or group ID with this one because claim requires it and as disclosed in paragraph [0005] of the primary reference still the UE ID is required as disclosed: the first DCI may include the first DCI that is masked with at least part of a UE identity (UE ID) or a group identity (group ID)). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Miao into Hong’s system/method because it would allow the reduction of cyclic prefix.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve a more manageable cyclic prefix without reducing performance (Miao; [column 7, lines 56-67]).

Regarding claim 2: Hong discloses the method of claim 1, wherein the encoded modulated control information is decodable by a UE corresponding to the UE-specific identifier (Hong, see paragraph[0134], a UE ID may be used with polar coding to encode or decode DCI and see paragraphs [0003-0004], a UE may receive a polar encoded first DCI and second DCI, a polar encoded first DCI may include time critical DCI, and  a polar encoded second DCI includes the second DCI with an embedded first DCI as part of a frozen set, the polar encoded second DCI may include non-time critical DCI, and the non-time critical DCI may include one or more of a new data indication (NDI), a redundancy version (RV), or a modulation and coding scheme (MCS),the polar encoded masked first DCI may be part of a frozen set). 

Regarding claim 3: Hong discloses the method of claim 1, wherein the at least a subset of the information bits comprises a plurality of cyclic redundancy check (CRC) bits, and wherein modulating the at least a subset of the information bits with the second bit sequence to produce the plurality of modulated information bits comprises performing a CRC mask on the control information (Hong, see paragraph[0134], a UE ID may be included in or used with polar code frozen bits for DCI coding, cyclic redundancy check (CRC) parity bits for a PDCCH channel that may be scrambled with UE ID (e.g. C-RNTI) and plurality of modulated information bit now includes CRC, the use of UE ID may be, for example, to reduce false alarm rate,  and to encode or decode DCI). 

Regarding claim 5: Hong discloses the method of claim 1, wherein the UE group identifier is a generic identifier of one or more UEs being serviced by the base station (Hong, see paragraph [0153], scheduled UEs may be divided into multiple groups, and each of the groups may have a group identity (group ID).; and wherein the UE-specific identifier is specific to a particular UE (Hong, see paragraph [0031], a UE ID (or RNTI) identifies a UE and used in all information exchange by the UE and by other entities when trying to communicate with the UE). 
 
Regarding claim 6: Hong discloses the method of claim 1, wherein the UE group identifier is either a broadcast radio network temporary identifier (RNTI) or a group RNTI that is useable by a UE in communication with the base station to demodulate the plurality of frozen bits (Hong, see paragraph [0131], a UE ID (or RNTI) may be included in a grant free uplink transmission for uplink data, and the UE ID may be included in a part polar encoded packet or frame for strong protection).  

Regarding claim 7: Hong discloses the method of claim 1, wherein the first pseudorandom bit sequence and one or more additional pseudorandom bit sequences generated based on one or more additional respective identifiers are configured to be demodulated using a single demodulation process(Miao, see column 3, lines 19-59, User-k identification (ID) is unique ID code mask embedded into the  pseudorandom sequence (Note: pseudorandom sequence is a cell ID, from which the user ID is derived ), the pseudorandom sequence that is generated by the adjustable pseudorandom encrypting generator is also a unique sequence for the input sequence stream of the user-k, and this derived pseudorandom sequence uniquely identifies information that belongs  to a particular UE, and from this modulated data is for a specific UE, the pseudorandom encrypting generator is also a unique sequence for the input sequence stream of the user-k and demodulation is may use the same process, i.e., a single demodulation process because it is using the same or single modulation process).  

Regarding claim 8: Hong discloses the method of claim 1, wherein said encoding at least the plurality of modulated frozen bits and the plurality of modulated information bits to obtain the encoded modulated control information further comprises encoding, using the polar code, one or more of an unmodulated subset of the frozen bits and an unmodulated subset of the information bits to obtain the encoded modulated control information (Hong, see paragraph see paragraphs [0003-0004], a UE may receive a polar encoded first DCI and second DCI, a polar encoded first DCI may include time critical DCI, and  a polar encoded second DCI, which includes the second DCI with an embedded first DCI as part of a frozen set, the polar encoded second DCI may include non-time critical DCI, and the non-time critical DCI may include one or more of a new data indication (NDI), a redundancy version (RV), or a modulation and coding scheme (MCS),the polar encoded masked first DCI may be part of a frozen set). 

Regarding claim 9:  Hong discloses a  base station configured to encode and transmit control information, wherein the control information comprises frozen bits and information bits (Hong, see paragraph [0115-0116], FIG. 6,  during modulation separation of the information is performed into two sets of bits, reliable and non-reliable, the reliable bits are identified as K out of a total of N bits, and non-reliable bits (time critical bits) as N-K, and non-reliable are identified as frozen bits), the base station comprising: a radio; and a processor coupled to the radio, wherein the base station is configured to: modulate at least a subset of the information bits with the second bit sequence to produce a plurality of modulated information bits (Hong, see paragraph [0004], a UE may receive a polar encoded first DCI for information bit set and second DCI for the frozen bit set or the second bit sequence, and the each DCI may include the modulation and coding scheme (MCS); encode, using a polar code, at least the plurality of modulated frozen bits and the plurality of modulated information bits to obtain encoded modulated control information wherein the encoded modulated control information c (Hong, see paragraphs [0003-0004], two sets of  bits resulting from the modulation  are transmitted to the UE, and a UE may receive a polar encoded first DCI and second DCI, a polar encoded first DCI may include time critical DCI, and  a polar encoded second DCI includes the second DCI with an embedded first DCI as part of a frozen set, and one or more of a new data indication (NDI), a redundancy version (RV), or a modulation and coding scheme (MCS); and wirelessly transmit the encoded modulated control information (Hong, see paragraph[0111], to transmit the modulated control information, a Multi stage DCI (e.g., a two-stage DCI) may be provided to signal downlink control information to a UE, in two stage DCI, time critical control information may be required to be delivered faster than control information that may not be time critical, time critical control information may be delivered using a first DCI, and the non-critical control information may be conveyed using a second DCI, a two stage DCI may be configured, a two stage DCI is used in the preceding case and when the system allows that a second DCI is configured when a resource available for a single DCI may not be enough for data ).

However, Hong does not explicitly teach generate a first pseudorandom bit sequence based on a user equipment (UE) group identifier; modulate at least a subset of the frozen bits with the first pseudorandom bit sequence to produce a plurality of modulated frozen bits; generate a second bit sequence based on a UE-specific identifier. However, Miao in the same or similar field of endeavor teaches generate a first pseudorandom bit sequence (Miao, see column 5, lines 19-59, adjustable pseudorandom encrypting generator  to embed the unique ID code mask into the pseudorandom sequence )based on a user equipment (UE) group identifier (Miao, see column 5, lines 19-59, user-k identification (ID) code mask that produces a unique mask sequence is connected to the adjustable pseudorandom encrypting generator  to embed the unique ID code mask into the pseudorandom sequence and this user ID may be used by the  encoder and mapping to produce the frozen bit  mapping signals based on one of the modulations: 16-QAM, 32-QAM, 63-QAM or 128 QAM); modulate at least a subset of the frozen bits with the first pseudorandom bit sequence to produce a plurality of modulated frozen bits; generate a second bit sequence based on a UE-specific identifier (Miao, see column 3, lines 19-59, the pseudorandom sequence that is generated by the adjustable pseudorandom encryption generator is also a unique sequence for the input sequence stream of the user-k, this means the second bit sequence or frozen bit sequence is identified by pseudorandom sequence  where the output digital sequence of the digital spreader is passed into a variable-size S/P converter, to produce mapping signals based on one of the modulations:  16-QAM, 32-QAM, 63-QAM or 128 QAM, which is fed at the receiver into an IFFT  to produce multicarrier signals. Note: even though usage of pseudorandom sequence here, it just replacing the normal UE ID or group ID with this one because claim requires it and as disclosed in paragraph [0005] of the primary reference still the UE ID is required as disclosed: the first DCI may include the first DCI that is masked with at least part of a UE identity (UE ID) or a group identity (group ID)). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Miao into Hong’s system/method because it would allow the reduction of cyclic prefix.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve a more manageable cyclic prefix without reducing performance (Miao; [column 7, lines 56-67]).

Regarding claim 10: Hong discloses the base station of claim 9, wherein the encoded modulated control information is decodable by a UE corresponding to the UE-specific identifier (Hong, see paragraph[0134], a UE ID may be used with polar coding to encode or decode DCI and see paragraphs [0003-0004], a UE may receive a polar encoded first DCI and second DCI, a polar encoded first DCI may include time critical DCI, and  a polar encoded second DCI includes the second DCI with an embedded first DCI as part of a frozen set, the polar encoded second DCI may include non-time critical DCI, and the non-time critical DCI may include one or more of a new data indication (NDI), a redundancy version (RV), or a modulation and coding scheme (MCS),the polar encoded masked first DCI may be part of a frozen set.  

Regarding claim 11: Hong discloses the base station of claim 9, wherein the at least a subset of the information bits comprises a plurality of cyclic redundancy check (CRC) bits, and wherein modulating the at least a subset of the information bits with the second bit sequence to produce the plurality of modulated information bits comprises performing a CRC mask on the control information (Hong, see paragraph[0134], a UE ID may be included in or used with polar code frozen bits for DCI coding, cyclic redundancy check (CRC) parity bits for a PDCCH channel that may be scrambled with UE ID (e.g. C-RNTI) and plurality of modulated information bit now includes CRC, the use of UE ID may be, for example, to reduce false alarm rate,  and to encode or decode DCI).  

Regarding claim 13: Hong discloses the base station of claim 9, wherein the UE group identifier is a generic identifier of one or more UEs being serviced by the base station (Hong, see paragraph [0153], scheduled UEs may be divided into multiple groups, and each of the groups may have a group identity (group ID; and wherein the UE-specific identifier is specific to a particular UE (Hong, see paragraph [0031], a UE ID (or RNTI) identifies a UE and used in all information exchange by the UE and by other entities when trying to communicate with the UE).  

Regarding claim 14: Hong discloses the base station of claim 9, wherein the UE group identifier comprises either a broadcast radio network temporary identifier (RNTI) or a group RNTI that is useable by a UE in communication with the base station to demodulate the plurality of frozen bits (Hong, see paragraph [0131], UE ID or RNTI may be used by UE uplink transmission for uplink data, and UE ID may be included in a part polar encoded packet or frame with for strong protection).  

Regarding claim 15: Hong discloses the base station of claim 9, wherein the first pseudorandom bit sequence and one or more additional pseudorandom bit sequences generated based on one or more additional respective identifiers are configured to be demodulated using a single demodulation process (Miao, see column 3, lines 19-59, User-k identification (ID) is unique ID code mask embedded into the  pseudorandom sequence (Note: pseudorandom sequence is a cell ID, from which the user ID is derived ), the pseudorandom sequence that is generated by the adjustable pseudorandom encrypting generator is also a unique sequence for the input sequence stream of the user-k, and this derived pseudorandom sequence uniquely identifies information that belongs  to a particular UE, and from this modulated data is for a specific UE, the pseudorandom encrypting generator is also a unique sequence for the input sequence stream of the user-k and demodulation is may use the same process, i.e., a single demodulation process because it is using the same or single modulation process).  

Regarding claim 17: Hong discloses the UE of claim 16, wherein the UE is further configured to: based on a determination that the result of the cross-correlation calculation is below the predetermined threshold, abort the decoding procedure (Hong, see paragraph[0141], FIG. 11, a decoding  of the first and second DCI when error(s) that may occur during a decoding process for the first DCI (e.g., due to channel impairment) may be detected, and a remaining decoding process for a second DCI may not proceed ( aborted), for example, when error(s) in the decoding of the first DCI are detected, and a complete successful decoding of a second DCI may indicate accuracy or improved performance, for example, given that completion indicates there were no error(s) in the first DCI decoding, and because CRC is used the threshold used to declare error is predefined within it, and see paragraph [0143], decoding of a first DCI may experience a false alarm, for example, due to blind detection and a limited number of CRC bits, and a wrong first DCI may be decoded that may pass a CRC check, a wrong decoding of the first DCI may result in failure to decode downlink control information resulting in failure to receive/transmit data).  

Regarding claim 19: Hong discloses the UE of claim 18, wherein the second sequence of bits comprises a plurality of modulated cyclic redundancy check (CRC) bits (Hong, see paragraph[0134], a UE ID may be included in or used with polar code frozen bits for DCI coding, cyclic redundancy check (CRC) parity bits for a PDCCH channel that may be scrambled with UE ID (e.g. C-RNTI) and plurality of modulated information bit now includes CRC, the use of UE ID may be, for example, to reduce false alarm rate,  and to encode or decode DCI, and wherein demodulating the second sequence of bits based at least in part on the identifier of the UE comprises performing CRC demasking on the second sequence of bits (Hong, see paragraph [0149], a UE ID is used during encoding of the two stage DCI,  the DCI is XOR-ed with the UE ID that may be embedded as part of frozen set that is used to polar encode the second DCI, and for this reason demodulation second set of bits requires UE ID, and CRC is part of modulated information1).  

Regarding claim 20: Hong discloses the UE of claim 16, wherein the UE group identifier is a generic identifier of one or more UEs being serviced by the base station (Hong, see paragraph [0153], scheduled UEs may be divided into multiple groups, and each of the groups may have a group identity (group ID; and wherein the identifier of the UE is specific to the UE Hong, see paragraph [0031], a UE ID (or RNTI) identifies a UE and used in all information exchange by the UE and by other entities when trying to communicate with the UE).  

Regarding claim 21.: Hong discloses the UE of claim 16, wherein the UE group identifier is either a broadcast radio network temporary identifier (RNTI) or a group RNTI (Hong, see paragraph[0131], user identification information (e.g., radio network temporary identifier (RNTI)) may be included in a part polar encoded packet) that is used by the UE to demodulate the first sequence of bits (Hong, see paragraph [0103], a polar code may be modulated m bits of interleaved polar coded bits that may be mapped to single symbol to be transmitted to a channel, for example, when M=2m-ary modulation is applied to improve performance, and the modulated data is demodulated at the destination UE ).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190393987 to Hong (hereinafter “Hong”) in view of US. Pat. 7269403 to Miao (hereinafter “Miao”) and the combination of Hong and Miao is further combined with US. Pub. 20160098871 to Oz (hereinafter “Oz”).


Regarding claim 4: Hong discloses a user equipment device (UE) configured to perform a decoding procedure on received encoded modulated control information. However, Hong does not explicitly teach the method of claim 3, wherein performing the CRC mask comprises implementing a rolling security code, wherein the rolling security code is initialized based on the UE-specific identifier, and wherein the second bit sequence is periodically updated based on the rolling security code. However, Oz in the same or similar field of endeavor teaches the method of claim 3, wherein performing the CRC mask comprises implementing a rolling security code, wherein the rolling security code is initialized based on the UE-specific identifier, and wherein the second bit sequence is periodically updated based on the rolling security code (Oz, see paragraph [0071], see paragraph [0048], a rolling security code is generated by an algorithm that allows its configuration a user’s application, and in this case the application is to secure the second bit sequence, and it is the rolling security code that is updated instead of the second bit sequence:  if  rolling security code is used  every time the data it is protecting is accessed, it  generates the next rolling security code, and during configuration a security key that is used may be  associated with the user ID and term it a user’s key, every time  user's key is executed  a new rolling security code is generated implement the same algorithm with the same seed and transmitted to the specific UE identified the specific ID. Note: Examiner uses this analogy because the algorithms used to generate rolling security code allows this kind of setting). In view of the above, having the method of Hong and then given the well-established teaching of Miao, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Miao  as modified by Oz within the system of Hong because it would allow secure access anywhere because the rolling secure code updates itself every time it is used, it can be used by package delivery vehicles to deliver goods and customers to use the keys assigned to them to access the goods from a parked vehicle. Furthermore, both references deal with same field of endeavor, thus modification of Hong  by Miao  as modified by Oz  would have been to  achieve efficiently  accessing a system without manually changing the security keys   as disclosed in Oz para 0112.

Regarding claim 12: Hong discloses a user equipment device (UE) configured to perform a decoding procedure on received encoded modulated control information. However, Hong does not explicitly teach the base station of claim 11, wherein performing the CRC mask comprises implementing a rolling security code, wherein the rolling security code is initialized based on the UE-specific identifier, and wherein the second bit sequence is periodically updated based on the rolling security code. Oz, see paragraph [0071], see paragraph [0048], a rolling security code is generated by an algorithm that allows its configuration a user’s application, and in this case the application is to secure the second bit sequence, and it is the rolling security code that is updated instead of the second bit sequence:  if  rolling security code is used  every time the data it is protecting is accessed, it  generates the next rolling security code, and during configuration a security key that is used may be  associated with the user ID and term it a user’s key, every time  user's key is executed  a new rolling security code is generated implement the same algorithm with the same seed and transmitted to the specific UE identified the specific ID. Note: Examiner uses this analogy because the algorithms used to generate rolling security code allows this kind of setting). In view of the above, having the method of Hong and then given the well-established teaching of Miao, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Miao  as modified by Oz within the system of Hong because it would allow secure access anywhere because the rolling secure code updates itself every time it is used, it can be used by package delivery vehicles to deliver goods and customers to use the keys assigned to them to access the goods from a parked vehicle. Furthermore, both references deal with same field of endeavor, thus modification of Hong  by Miao  as modified by Oz  would have .

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. See below:
Applicant argues that regarding claim 1, the cited references, taken singly or in combination, fail to teach or suggest at least "wherein the control information comprises polar encoded control information comprising frozen bits and information bits" and "generating a second bit sequence based on a UE-specific identifier; modulating at least a subset of the information bits with the second bit sequence to produce a plurality of modulated information bits; encoding, using a polar code, at least the plurality of modulated frozen bits and the plurality of modulated information bits to obtain encoded modulated control information, wherein the encoded modulated control information comprises UE-specific control information". Applicant respectfully disagrees. In particular, both Hong and Miao are entirely silent on modulating at least a subset of information bits of polar encoded control information with a bit sequence generated based on a UE-specific identifier, in the manner recited. For example, paragraph [0005] of Hong recites that an embedded first DCI may be masked with a WTRU identity, but the first DCI is embedded as part of the frozen bits of the second DCI (see paragraph [0004]). See also paragraph [0148] ("applying a WTRUID ... in the encoding of a second DCI. For example, 

Examiner respectfully disagrees with applicant what Hong  is teaching information bits of polar encoded control information are modulated based on a bit sequence generated from a UE-specific identifier , and modulation always uses UE-specific ID and that is why masking the modulated data using UE specific ID to get the information intended for the UE, see below for more information. The group ID is used to isolate the data from other group, and UE specific ID is used to get the data for the UE in the group.


Applicant argues that Miao cannot be said to teach or suggest modulating information bits of polar encoded control information with a bit sequence generated based on a UE-specific identifier, in the manner recited. Applicant submits that the features of claim 1 offer substantial advantages over the teachings of the cited prior art, by describing a method whereby frozen bits of polar encoded control information are modulated with a pseudorandom bit sequence generated from a UE group ID, and information bits are modulated with a pseudorandom bit sequence generated from a UE- specific ID, in the manner recited. Applicant submits that the selective modulation of frozen and information bits with pseudorandom sequences generated from different types of UE identifiers, in the manner recited, may improve transmission and reception of UE-specific control information relative to the teachings of the cited prior art. 

Examiner respectfully disagrees with applicant regarding the above statement, let define what frozen bits means, it means a set of bits that not going to be changed, just like information that is READ ONLY.  Let us the different features of frozen bits as disclosed by the primary reference Hong used in the office action:

Regarding the frozen bits modulation, Hong in paragraph[0111] teaches to transmit the modulated control information, a Multi stage DCI (e.g., a two-stage DCI) may be provided to signal downlink control information to a UE, in two stage 

Regarding  the encoding and  modulation  of frozen bits Hong teaches in  paragraphs [0003-0004], two sets of  bits resulting from the modulation  are transmitted to the UE, and a UE may receive a polar encoded first DCI and second DCI, a polar encoded first DCI may include time critical DCI, and  a polar encoded second DCI includes the second DCI with an embedded first DCI as part of a frozen set, and one or more of a new data indication (NDI), a redundancy version (RV), or a modulation and coding scheme (MCS). 

Regarding decode a first subset of the encoded modulated control information to obtain a first sequence of bits, Hong in  paragraph[0115-0116], FIG. 6 teaches   for encoding the data is divided into two sets, the reliable bits are identified as K, and non-reliable bits as N-K, a selection of frozen bits may be performed, for example, by selecting bits having input index p(j), and the least reliable N-K bits may be frozen bits, the remaining (e.g., most reliable) K bits with input bit index p(i)may be the unfrozen bits, thus we have two set of data with unequal 

Regarding  when error occur during demodulation  Hong in paragraph [0141],  FIG. 11 teaches a decoding  of the first and second DCI when error(s) that may occur during a decoding process for the first DCI (e.g., due to channel impairment) may be detected, and a remaining decoding process for a second DCI may not proceed, for example, when error(s) in the decoding of the first DCI are detected, and a complete successful decoding of a second DCI may indicate accuracy or improved performance, for example, given that completion indicates there were no error(s) in the first DCI decoding, and because CRC is used the threshold used to declare error is predefined within it, and see paragraph [0143], decoding of a first DCI may experience a false alarm, for example, due to blind detection and a limited number of CRC bits, and a wrong first DCI may be decoded that may pass a CRC check, a wrong decoding of the first DCI may result in failure to decode downlink control information resulting in failure to receive/transmit data ); 

Regarding demodulation of demodulate the second sequence of bits based at least in part on an identifier of the UE, Hong in paragraph [0149] teaches  a UE ID is used during encoding of the two stage DCI,  the DCI is XOR-ed with the UE ID that may be embedded as part of frozen set that is used to polar encode the second DCI, and for this reason demodulation second set of bits requires UE ID. 

 
Examiner respectfully indicates that given the above examiner responses in relation to the arguments presented by applicant, the rejection made in the previous office action is still valid decision. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477